DETAILED ACTION
The instant application having Application No. 16/645808 filed on 03/10/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Amir Bahrami (Registration # 70460) on 11/12/2021.

In the claims
7. 	(Currently Amended) A terminal apparatus comprising:
a receiver configured to receive a higher layer parameter for configuring one scheduling request (SR) configuration; and
a transmitter configured to transmit hybrid automatic repeat request acknowledgement (HARQ-ACK) bits and SR bits using a physical uplink control channel (PUCCH) resource for transmission of a HARQ-ACK, wherein:
the one SR configuration configures an SR PUCCH resource,

log2(K + 1), where K is a number of SR configurations each corresponding to at least one SR PUCCH resource that overlaps with the PUCCH resource in a time domain,
the SR bits are appended to the HARQ-ACK bits, and
in response to determining that one SR PUCCH resource for the one SR configuration overlaps with the PUCCH resource, the value of L is given based on K = 1.

8. 	(Currently Amended) A terminal apparatus according to claim 7, wherein in response to determining that more than one SR PUCCH resource for the one SR configuration overlaps with the PUCCH resource, the value of L is given based on K = 1.

13. 	(Currently Amended) A base station apparatus comprising:
a transmitter configured to transmit a higher layer parameter for configuring one scheduling request (SR) configuration; and
a receiver configured to receive hybrid automatic repeat request acknowledgement (HARQ-ACK) bits and SR bits using a physical uplink channel (PUCCH) resource for reception of a HARQ-ACK, wherein:
the one SR configuration configures an SR PUCCH resource,
a value of a size L of the SR bits is given based on the following equation:
log2(K + 1), where K is a number of SR configurations each corresponding to at least one SR PUCCH resource that overlaps with the PUCCH resource in a time domain,
the SR bits are appended to the HARQ-ACK bits, and
 in response to determining that one SR PUCCH resource for the one SR configuration overlaps with the PUCCH resource, the value of L is given based on K = 1.

14.	(Currently Amended) A base station apparatus according to claim 13, wherein  in response to determining that more than one SR PUCCH resource for the one SR configuration overlaps with the PUCCH resource, the value of L is given based on K = 1.

Allowable Subject Matters
Claims 7, 8, 13 and 14 are allowed (renumbered as claims 1-4). Claims 1-6, 9-12, 15-20 are cancelled. The following is an examiner’s statement of reasons for allowance:

Claims 7 and 13 are allowed over the prior arts of record because the Examiner found neither prior arts cited in its entirety, nor based on the prior arts found any motivation to combine any of the said prior art references which teach the combined claimed limitations as recited in the claims 7 and 13. Claims 8 and 14 are also allowed since they depend on claims 7 and 13 respectively. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463